Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                March 08, 2016

The Court of Appeals hereby passes the following order:

A16A0641. IN RE ESTATE OF LEON KIRKLAND AND IN RE ESTATE OF
          RUBY KIRKLAND.
A16A0642. IN RE ESTATE OF LEON KIRKLAND AND IN RE ESTATE OF
          RUBY KIRKLAND.

      Based upon this Court’s dismissal of two other related appeals, A16A0038 and
A16A0039, and the subsequent denial of the Appellant’s Motion for Reconsideration,
and in consideration of the Appellant’s admission that the appeals in A16A0641 and
A16A0642 are moot due to the dismissal in the other two related cases, the
Appellee’s Motion to Dismiss is hereby GRANTED and A16A0641 and A16A0642
are both Dismissed.

                                     Court of Appeals of the State of Georgia
                                                                          03/08/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.